Citation Nr: 0503486
Decision Date: 02/10/05	Archive Date: 04/27/05

DOCKET NO.  03-15 973	)	DATE FEB 10 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ORDER


     The following corrections are made in a decision issued by the Board in this case on [date]:

On pages 2 6, Header Rxxxxx Mxxxxxxxxx  SS nnn nn nnnn is corrected to read Pxxx A. Sxxxxx  SS nnn nn nnnn.

Citation Nr: 0503486	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1979 and July 1980 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a right knee 
disorder.  The claims file apparently was transferred to the 
RO in Denver, Colorado during the course of this appeal.


FINDINGS OF FACT

The competent medical evidence of record shows that the right 
knee disorder is related to the veteran's service.


CONCLUSION OF LAW

A right knee disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2001, the veteran filed a claim of service 
connection for a right knee disorder.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the medical evidence of 
record shows a current disability.  A September 2002 private 
MRI radiology report shows the right knee was examined 
because of persisting anteriomedial jointline pain.  The 
examiner noted that the right knee had some patellar femoral 
syndrome but not enough to explain medial jointline tear.  
The impression was horizontal cleavage tear in the body and 
posterior horn of the medial meniscus extending to the 
inferior articular surface; and grade I to grade II 
chondromalacia in the patella.    

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
incurrence of a right knee disorder.

Service medical records reveal that in February 1999, the 
veteran complained of sharp pain on movement of the right 
knee, increasing in the past year.  The pain was reported at 
a six on a scale of 1 to 10.  The examiner found the knee 
stable with no trauma or swelling.

The veteran underwent physical therapy in service in March 
1999.  At the evaluation, he reported that going up and down 
ladders on a ship for three years had caused his right knee 
to start hurting and going out on him.  He noted that the 
pain was located at the medial aspect of the right knee, and 
that it started four weeks ago and was getting worse, 
especially when going up and down stairs or steep slopes.   
The physical therapist found decreased range of motion in the 
right knee.

The veteran's report of right knee pain continued in medical 
examination reports dated in April 1999 and May 1999.  The 
April 1999 examiner found that the strain on the right knee 
joint was due to lack of flexibility in the hamstring.  The 
May 1999 examiner noted that the veteran tended to rotate his 
lower leg in internal rotation during balance activities.  An 
October 1999 report of medical history also shows complaints 
of right knee pain.  At his October 1999 retirement physical 
examination, the veteran's lower extremities, including 
strength and range of motion were normal.

The medical evidence shows that the veteran currently has a 
right knee disability.  The service medical records show an 
in-service right knee injury.  The determinative question 
becomes whether the evidence reveals a medical link between 
service and his current right knee disability.

An October 2001 VA examination report shows that the examiner 
had not reviewed the service medical records.  The veteran 
related to the examiner that he had no right knee complaints 
prior to service, and that he had a gradual onset of right 
knee pain between 1996 and 1998.  An October 2001 x-ray 
examination report on the right knee shows no fracture, 
dislocation, or subluxation.  The examiner found normal 
clinical examination and normal x-ray of the right knee with 
insufficient clinical evidence of acute or chronic impairment 
or residuals thereof.  

On a May 2003 examination report, the examiner noted that no 
prior charts or notes were available.  The examiner noted the 
veteran's account that his symptoms began immediately after a 
fall in 1999 while on active duty, with worsening symptoms 
since that event.  The examiner also noted the September 2002 
radiology report showing a history of medial meniscus tear.  
He thus found that there was no evidence that the right knee 
injury occurred after active duty.  The examiner diagnosed a 
medial meniscus tear of the right knee and found that it was 
an active duty related injury.

Resolving any doubt in the veteran's favor, the Board finds 
that the right knee disorder was incurred in service.

The medical evidence of record shows a positive etiology, as 
the May 2003 private examiner found that based on the current 
right knee disability and the in-service right knee injury, 
the evidence showed that the right knee injury occurred in 
service.  This is the only opinion of record addressing the 
etiology of the right knee condition.  As there was no 
evidence of a chronic impairment of the right knee at October 
2001 VA examination, no nexus opinion was provided.

Thus, the Board finds that service connection for a right 
knee disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from  remand 
solely to allow the RO to apply the VCAA would not be 
justified.




ORDER

Entitlement to service connection for a right knee disorder 
is granted, subject to the rules and payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans Appeals


